Title: From Alexander Hamilton to James Ross, 29 December 1800
From: Hamilton, Alexander
To: Ross, James



New York Decr 29. 1800
Dear Sir

Letters which myself and others have received from Washington give me much alarm at the prospect that Mr. Burr may be supported by the Fœderalists in preference to Mr. Jefferson. Be assured, my Dear Sir, that this would be a fatal mistake. From a thorough knowlege of the character I can pronounce with confidence that Mr. Burr is the last man in the UStates to be supported by the Fœderalists.
1 It is an opinion firmly entertained by his enemies and not disputed by his friends that as a man he is deficient in honesty. Some very sad stories are related of him. That he is bankrupt for a large deficit is certain.
2 As a poli[ti]cian discerning men of both parties admit that he has but one principle—to get power by any means and to keep it by all means.
3 Of an ambition too irregular and inordinate to be content with institutions that leave his power precarious, he is of too bold and sanguine a temper to think any thing too hazardous to be attempted or two difficult to be accomplished.
4 As to talents they are great for management and intrigue—but he is yet to give the first proofs that they are equal to the art of governing well.
5—As to his theory, no mortal can tell what it is. Institutions that would serve his own purpose (such as the Government of France of the present day) not such as would promise lasting prosperity and glory to the Country would be his preference because he cares only for himself and nothing for his Country or glory.
6 Certain that his irregular ambition cannot be supported by good men, he will court and employ the worst men of all parties as the most eligible instruments. Jacobinism in its most pernicious form will scourge the country.
7 As to foreign policies, War will be a necessary mean of power and wealth. The animosity to the British will be the handle by which he will attempt to wield the nation to that point: Within a fortnight he has advocated positions which if acted upon would in six months place us in a state of War with that power—
From the Elevation of such a man may heaven preserve the Country. Should it be by the means of the Fœderalists I should at once despair. I should see no longer any thing upon which to rest the hope of public or private prosperity.
No: let the Fœderalists vote for Jefferson. But as they have much in their power let them improve the situation to obtain some assurances from him.
1 The preservation of the actual system of Finance & Public Credit.
2 The support and gradual increase of the Navy.
3 A bona fide neutrality toward the belligerent powers.
4 The preservation in office of our friends except in the great departments in respect to which & to future appointments he ought to be at liberty to promote his friends.
I am sorry also to learn that there is considerable danger the Convention with France may not be ratified. I am of opinion that there is nothing in it which we have not a right to do—that there is no Danger in the present state of things of its producing rupture with Britain—that it is better to close the Subject so far than leave all open to the next administration—that not to ratify it will discredit the Fœderal party at home; That something is gained in obtaining the consent of France to wave the Treaties till a future agreement; in fine that to ratify is a less evil than the Contrary.
Adieu My D Sir   Yrs.

A Hamilton
James Ross Esqr
